NUMBER 13-17-00584-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


             IN RE MCALLEN ANESTHESIA CONSULTANTS, P.A.


                           On Petition for Writ of Mandamus.


                                                ORDER

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Per Curiam Order

        Relator McAllen Anesthesia Consultants, P.A. filed an emergency motion to stay

trial court order and discovery propounded pursuant to such order pending this Court’s

action on relator’s petition for writ of mandamus. The real parties in interest, Jose David

Sanchez, individually and as guardian of the person and estate of Arleena Mancha

Sanchez and as next friend of XXXXX XXXX XXXXX,1 a minor, filed a response in

opposition to this emergency motion. By order previously issued, this Court carried the




        1Relator utilizes this pseudonym to refer to the minor child, and we do likewise. See generally TEX.
R. APP. P. 9.8.
emergency motion with the case. Relator has now filed an advisory to this Court in

support of its request for an emergency stay, and the real parties have filed a response

to the advisory.

       This Court, having examined and fully considered the emergency motion, is of the

opinion that it should be granted. We GRANT the emergency motion and order that the

trial court’s October 10, 2017 order and all discovery propounded pursuant to that order,

to be stayed pending resolution of this original proceeding.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed this
25th day of October, 2017.




                                                2